Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 25, 2019                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  157930(6)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  IN THE MATTER OF                                                                                     Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  THERESA M. BRENNAN, JUDGE
  53rd DISTRICT COURT                                                         SC: 157930
                                                                              Formal Complaint No. 99
  BEFORE THE JUDICIAL TENURE COMMISSION
  ____________________________________________/

         On order of the Court, the motion for immediate consideration is GRANTED.
  The petition for interim suspension is considered, and it is DENIED without prejudice to
  the filing of a petition for interim suspension by the Judicial Tenure Commission.
  Section 30(2) of Article 6 of the 1963 Constitution provides that the Court may take
  certain disciplinary actions against a judge only “[o]n recommendation of the judicial
  tenure commission . . . .” In In re Hathaway, 464 Mich. 672, 683 (2001), we noted that
  when the “commission comes to this Court with a recommendation for discipline, it
  invokes the Court’s jurisdiction under Const 1963, art 6, § 30(2) . . . .” (Emphasis
  added.) It is the invocation of this Court’s jurisdiction by the commission that gives the
  Court authority to act. Id. Further, MCR 9.219(A)(1) provides only that “the
  commission may petition the Supreme Court” for an order suspending a judge until final
  adjudication of the complaint.

         The petition before the Court was not filed on behalf of the commission. Rather,
  the petition was filed by the Judicial Tenure Commission “Deputy Executive Director,
  with the permission of the Commission . . . .” Indeed, the commission’s January 9, 2019
  order “expresse[d] no opinion regarding . . . the substance and/or merits of the
  Examiner’s motion for interim suspension . . . .”           Accordingly, there is no
  recommendation or petition from the commission before the Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 25, 2019
         a0124d
                                                                               Clerk